Citation Nr: 1122798	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-41 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of an injury to the neck.


REPRESENTATION

Appellant represented by:	Carol Avard, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.

In July 2005, the RO denied the Veteran's application to reopen his claim of entitlement to service connection for residuals of an injury to the neck.  The Veteran submitted a statement in May 2006 indicating that he has a cervical spine disability that is causing increasing pain and that the incident causing this injury was the same as that which caused his service-connected left hand injury.  The Board construes this statement as a notice of disagreement with respect to the July 2005 denial.  The RO also denied the Veteran's request to reopen his claim in rating decisions dated in December 2006, April 2007, and September 2009.  The Veteran filed statements and claims regarding this issue in March 2007 and November 2009, which also could be construed a notices of disagreement with the previous denials.  The RO issued a statement of the case dated in August 2010, and the Veteran submitted a substantive appeal in October 2010. 

After the most recent statement of the case, the Veteran submitted additional evidence in the form of a personal statement regarding the claim and a buddy statement that had been previously submitted.  As this evidence is duplicative of evidence already in the claims file at the time of the most recent statement of the case, a remand for initial RO consideration is not necessary in this case.  

The Board notes that, before reaching the merits of the Veteran's claim, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issue has therefore been styled as set forth above.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in February 1987, the RO denied the Veteran's claim of entitlement to service connection for residuals of an injury to the head and neck.

2.  In an unappealed rating decision dated in May 1989, the RO denied the Veteran's application to reopen a claim of entitlement to service connection for residuals of an injury to the head and neck.

3.  The evidence received since the May 1989 RO decision, by itself or in connection with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of an injury to the neck.


CONCLUSIONS OF LAW

1.  A February 1987 RO decision that denied entitlement to service connection for residuals of an injury to the head and neck is a final decision.  38 U.S.C.A. §§ 4005 (c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).

2.  A May 1989 RO decision that denied the Veteran's application to reopen the claim of entitlement to service connection for residuals of an injury to the head and neck is a final decision.  38 U.S.C.A. §§ 4005 (c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988).

3.  The evidence received subsequent to the May 1989 RO decision is new but not material, and the request to reopen the Veteran's claim of entitlement to service connection for residuals of an injury to the neck is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this regard, the Board finds that letters dated in February and May 2005, June 2006, and June 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claim and informed him of his and VA's respective responsibilities in obtaining such evidence. 

In terms of the Veteran's new and material claim, the Board observes that the May 2005, June 2006, and June 2009 letters specifically notified the Veteran that his claim of entitlement to service connection for injury to the neck had previously been denied on the basis that there was no evidence to show a residual disability of the head or neck as a result of the accident in service and that the Veteran's disability was not incurred or aggravated as a result of military service.  As such, the letters stated that the Veteran needed to submit new and material evidence in support of his claim that related to this fact.  The RO explained that new evidence was evidence submitted to the RO for the first time; and material evidence was existing evidence that pertained to the Veteran's previous denial of service connection.  The RO also informed the Veteran that new and material evidence must raise a reasonable possibility to substantiate the claim.  Kent v. Nicholson, 20 Vet App. 1 (2006).  The May 2005 letter was sent prior to the initial adjudication of the Veteran's claim.  But even if it had been sent after the initial adjudication, the Board finds that a belated notice would not be prejudicial to him since the Veteran was provided adequate notice, his claim was readjudicated, and the Veteran was provided a statement of the case explaining the readjudication of his claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].

In addition to the foregoing, the Board observes that the Veteran's service treatment records, VA treatment records, and private medical records have been obtained, to the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his application to reopen his claim for residuals of an injury to the neck.  With respect to this claim, however, unless new and material evidence is submitted, the duty to assist an appellant does not include a VA examination. 38 C.F.R. § 3.159(c)(4)(iii).  

The Board concludes, after reviewing all evidence of record, that the preponderance of the evidence is against the Veteran's claim.  As such, any questions as to the appropriate disability ratings or effective dates to be assigned to the claim are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and proceeds with a merits adjudication of the Veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Claim

The Veteran contends that he is entitled to service connection for residuals of an injury to the neck. The most recent final denial of the claim dates to May 1989.

In that decision, the RO found that there was no evidence to relate the Veteran's current cervical condition to his military service.  At the time of the May 1989 denial, medical records indicated that the Veteran had complaints of pain with restriction of neck movements and occasional numbness to the 4th and 5th fingers on both sides.  He was noted to have 50% loss of disc space between C5 and C6.

Since May 1989, the Veteran's claims file contains VA treatment records and lay statements of the Veteran and a fellow serviceman in connection with the claim.  The Veteran's treatment records indicate chronic cervical spine degenerative disc disease and osteoarthritis involving the spine.  The treatment records do not indicate any nexus between the Veteran's neck condition and his service.  The lay statements recount the accident in service in which the Veteran was hit by a van and the Veteran's contentions that he suffered a neck injury as a result.   

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed his claim to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

As set forth above, the evidence associated with the claims file since the May 1989 RO decision consists of VA treatment records and statements of the Veteran and a fellow serviceman in connection with the claim.  This evidence is new evidence, in that it was not previously physically of record at the time of the May 1989 decision.  However, the evidence is not "material evidence" since it basically reiterates the Veteran's prior contentions already of record.  This evidence reflects that the Veteran has a current diagnosis related to his neck, but does not link this disability to the Veteran's active military service.  The evidence therefore does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  Without such evidence, there is no reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156.  See also Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).  

The Board notes that the Veteran has contended on his own behalf, and submitted the statement of a service buddy to support the contention that his neck condition is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's cervical spine degenerative disc disease and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Moreover, the Veteran's contentions regarding his relationship between his cervical spine condition and his military service to be duplicative of the contentions and evidence of record at the time of the May 1989 rating decision.  Further, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay persons are not competent to offer medical opinions or diagnoses and that such evidence does not provide a basis on which to reopen a claim of service connection.

Therefore, the Board finds that the evidence added to the record since May 1989 is cumulative of the evidence previously considered by the RO at that time and does not relate to an unestablished fact necessary to substantiate the claim and, therefore, does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  









	(CONTINUED ON NEXT PAGE)


For these reasons, the Board finds the new evidence of record is not material to the Veteran's claim of entitlement to service connection for residuals of an injury to the neck.  As such, the Veteran's claim is not reopened; and the appeal is denied.


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for residuals of an injury to the neck has not been received, and the appeal is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


